Citation Nr: 1710610	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  16-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected right shoulder arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right ankle degenerative joint disease.


REPRESENTATION

Veteran represented by:	Michael Stone, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1981 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

The Baltimore, Maryland RO has assumed the role of agency of original jurisdiction (AOJ).

Subsequent to the March 2015 rating decision, the Veteran filed a request to reopen the claims.  See VA Form 21-526b dated April 6, 2015.  The Board construes this request for reopening as a Notice of Disagreement with respect to the issues on appeal.

A review of the Veteran's medical records demonstrates that diagnoses for various acquired psychiatric disabilities, include PTSD, major depressive disorder, and anxiety.  Accordingly, the Board has expanded the Veteran's claim to include consideration of whether service connection may be awarded for any acquired psychiatric disability manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

In a September 12, 2016 letter, the Veteran, through his attorney, indicated that he wished to withdraw his appeals as to the issues of entitlement to service connection for tinnitus and entitlement to an increase rating for his service-connected right shoulder and right ankle.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as it pertains to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal as it pertains to service connection for an increased rating for the right shoulder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal as it pertains to service connection for an increased rating for the right have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal or any issues therein, may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made in writing or at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran's representative submitted a letter, indicating that the Veteran only wanted to proceed with the following issues: service connection for an acquired psychiatric disability, including PTSD.  See Letter from Attorney dated September 12, 2016.  Accordingly, the Board finds that the Veteran's withdrawal of his claims related to tinnitus, right ankle, and right shoulder, was well informed; thus, the Board does not have jurisdiction to review those issues and the appeal, as it pertains to the specific issues, is dismissed.


ORDER

The claim for service connection for tinnitus is dismissed.

The claim for a rating in excess of 20 percent for the right shoulder disability is dismissed.

The claim for a rating in excess of 10 percent for the right ankle disability is dismissed.


REMAND

The Veteran was afforded a VA psychiatric examination in October 2014.  At that time, the clinician, upon examination of the Veteran, opined that the Veteran did not meet the criteria for a valid PTSD diagnosis under either DSM-IV or DSM-5.  She stated that, based on the Veteran's claims, he did directly experience a traumatic event that was adequate to support a diagnosis of PTSD.  However, she stated that the Veteran did not experience any intrusion symptoms, avoidance of stimuli or negative alterations in cognitions and mood associated with the traumatic event.  

A review of the Veteran's treatment records demonstrates that the Veteran often reported nightmares and intrusive thoughts about his time in Grenada.  He also stated that his paranoia stems from the time he was deployed.  See Letter from Social Worker dated November 25, 2014; see VA Treatment Records dated October 23, 2014. 

Notably, the October 2014 clinician did not reconcile the Veteran's treatment reports with her opinion that the Veteran did not meet the criteria for PTSD.  The conclusory opinion that the Veteran does not meet the PTSD criteria, without more, does not assist the Board in making a determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board finds that another VA examination is necessary to determine whether the Veteran's psychiatric diagnoses, including PTSD, major depressive disorder, and anxiety, are related to his period of service.  For purposes of the examination only, the clinician should accept as true the Veteran's claims of witnessing a grenade explode while inside a warehouse.  

Also, the Veteran reports that, upon his return from Grenada, he was referred to a civilian psychiatrist at Ft. Eustis.  See Service Treatment Record dated January 25, 1984; VA Examination dated October 2014.  It appears that the RO has not attempted to verify the Veteran's treatment or obtain the records of treatment.  Upon remand, the RO should send the Veteran a VA Form 21-4142 Authorization and Consent to Release Information and request that he provide either the records or authorization for VA to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and his representative and request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to allow VA to request the Veteran's complete records from the civilian doctor who treated the Veteran upon his return from Grenada as well as the treatment providers he identified in a November 2016 statement.  

2.  Associate with the claims folder medical and legal documents pertaining to the Veteran's application for Social Security benefits.

3.  Associate with the claims folder updated VA treatment records.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric diagnoses under DSM-V criteria.  All pertinent symptomatology and findings must be reported in detail.  Any necessary tests and studies must be accomplished.  The Veteran's complete claims file must be made available to the examiner.  

   (a) Identify all current acquired psychiatric disorder(s) that have been present since service, to include major depressive disorder, and anxiety. The examiner is requested to discuss whether the diagnosed major depressive disorder and anxiety were proper and currently asymptomatic, or a misdiagnosis.  Additionally, the examiner is requested to consider whether the Veteran manifests a psychosis.

   (b) For each diagnosed acquired psychiatric disorder diagnosed during the appeal period even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service.  If a psychosis is diagnosed, whether it is at least as likely as not that such psychosis manifested in service or within one year from service?

	(c) The VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  The examiner should specifically identify the stressor(s) which is(are) responsible for PTSD, if diagnosed.  In providing this diagnosis, the examiner should consider the following:
* the Veteran's treatment for situational stress during service;
* the diagnosis of PTSD in the VA clinic setting (see, e.g., VA treatment record dated October 24, 2014);
* the Veteran's report of auditory hallucinations during service (see, e.g., VA treatment record dated December 2014);
* the Veteran's report of depression since October 2013 (see, e.g., VA treatment record dated October 2014);
* treatment records reflecting the Veteran's report of nightmares and intrusive thoughts about his time in Grenada, and his report of paranoia stemming from the time he was deployed (see letter from Social Worker dated November 25, 2014; dated October 23, 2014);
* the witness statements describing the Veteran as demonstrating erratic and aggressive behavior for many years after service discharge (see, e.g., witness statements received in May 2014); and
* the argument that the Veteran's excessive alcohol use may be deemed a diagnostic feature of PTSD under DSM-V criteria.

For purposes of the examination, the clinician should accept as true the Veteran's claims of witnessing a grenade explode while in a warehouse.

5.  After any other necessary development is accomplished, the RO should readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


